146 Ga. App. 195 (1978)
245 S.E.2d 882
ARGONAUT INSURANCE COMPANY et al.
v.
HAMILTON.
55588.
Court of Appeals of Georgia.
Argued April 5, 1978.
Decided June 12, 1978.
Savell, Williams, Cox & Angel, Lawson A. Cox, II, Gloria J. Shanor, for appellants.
Rudolph J. Chambless, for appellee.
QUILLIAN, Presiding Judge.
While the appeal to the full board was received in the Capitol Hill Post Office on September 19, 1977, it was not *196 delivered to the State Board of Workmen's Compensation and marked filed until the next day, September 20, 1977. September 20, 1977 being more than 30 days from August 19, 1977, the date of the notice of award of the administrative law judge, the board was correct in denying the application for review. Chevrolet Parts Division, General Motors Corp. v. Harrell, 100 Ga. App. 280 (111 SE2d 104); Travelers Ins. Co. v. Hall, 128 Ga. App. 71 (1) (195 SE2d 679).
It was error for the superior court to reverse the order of the State Board of Workmen's Compensation.
Judgment reversed. Webb and McMurray, JJ., concur.